Case 6:20-cv-00302-JDK-KNM Document 74 Filed 12/07/20 Page 1 of 2 PageID #: 277



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 CLIFTON B. HENNINGTON, #2069964                  §
 (Walrick Brooks, #2067313)

 VS.                                              §                 CIVIL ACTION NO. 6:20cv302

 KEITH GORSUCH, ET AL.                            §


                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This action was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

 28 U.S.C. § 636.       On September 14, 2020, the Magistrate Judge issued a Report and

 Recommendation (Docket No. 54), recommending that Plaintiff Walrick Brooks’ action be

 dismissed without prejudice for want of prosecution and failure to obey an order of the court.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert.

 denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed,

 the standard of review is “clearly erroneous, abuse of discretion and contrary to law”).
                                                  1
Case 6:20-cv-00302-JDK-KNM Document 74 Filed 12/07/20 Page 2 of 2 PageID #: 278



           Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 54) as the

 findings of this Court. Accordingly, it is hereby

           ORDERED that the Magistrate Judge’s Report (Docket No. 54) is ADOPTED. It is

 further

           ORDERED that Plaintiff Walrick Brooks’ claims in this action are DISMISSED

 WITHOUT PREJUDICE for want of prosecution and failure to obey an order of the court. The

 Clerk of Court is directed to TERMINATE Plaintiff Walrick Brooks from this action.

           So ORDERED and SIGNED this 7th        day of December, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
